Title: John Adams to Hendrik Fagel, 1 July 1784
From: Adams, John
To: Fagel, Hendrik


        
          Sir
          The Hague July 1. 1784
        
        When I was in London last November & December I amused myself often, by running into Booksellers Shops, and purchasing now and then a Book, which I had occasion for. My Son who was lately in London had them embarked for Rotterdam, where, I was last night informed they are arrived.
        It was said that they must be entered at the Custom House, and that a Value must be set upon them by the owner, and that five Per Cent must be paid, upon their Value: But I Suppose it was not known that they belonged to me.
        I dont imagine, that Books thus imported by a foreign Minister, for his own use, and by no means with any View to Sell again, are liable to any Duty or Impost for Entry, or any other Cause, but as I may be mistaken in this, I beg the Favour of your Advice. I am very willing to pay, if the Laws require it, and other foreign Ministers pay the Same: But if they have a Preregative in Such Case, or an Indulgence to be exempted from Payment, I Should wish for the Same. If the Duties must be paid, I know not how to Sett a Value upon them, because as they were purchased in Small Parcells and at many different times and paid for at the time, in haste, I kept no Account of them, and I absolutely dont know whether they cost me fifty Guineas or an hundred. There are two Chests and one Caise of them, marked I. A.—
        With very great Respect I have the Honour / to be, Sir your most obedient and most humble / Servant
        
          John Adams.
        
       
        ENCLOSURE
        Copy of the Receipt.
        Received 19. June 1784 on board the Prince William Henry. Woodward. Pr Rotterdam.
        
          
            IA. No. 1. & 2.
            2 Trunks
          
          
            3
            1 Case.
          
        
        
          Pr Jno. Reid Mate.
        
      